—Order, *101Supreme Court, New York County (Barry Cozier, J.), entered on or about October 4, 1999, which granted defendants’ motion for summary judgment dismissing plaintiffs claims for recovery under reinsurance contracts, unanimously affirmed, with costs.
In view of our affirmance today of the appealed order in Travelers Cas. & Sur. Co. v Certain Underwriters at Lloyd’s (277 AD2d 100 [the Koppers litigation]), the presently appealed order, raising identical appellate issues, must be affirmed as well. Concur — Williams, J. P., Mazzarelli, Lerner, Buckley and Friedman, JJ.